FUEL CELL ELECTROLYTE RESERVOIR

Primary Examiner: Gary Harris 		Art Unit: 1727       May 27, 2021
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-10 are allowed.

 	The following is an examiner’s statement of reasons for allowance: 
 	The art made of record Yoshitake et al. US 2006/0051655 discloses a fuel cell device (see abstract and title), comprising: a cell stack assembly including a plurality of fuel cells that each include an anode and a cathode [0010]; a pressure plate near one end of the cell stack assembly (425, see figure 3).; and an intermediate component between the end of the cell stack assembly and the pressure plate (421 & 423), the intermediate component including a porous material (see figure 3, [0128]).
 	Yoshitake discloses a reservoir and fuel channel, [0160].  However, Yoshitake fails to teach, suggest or render obvious the current collectors having separate fluid reservoirs separated by a barrier as argued by applicant in response filed 03/22/2021 and illustrated in figure 2.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GARY D HARRIS/           Primary Examiner, Art Unit 1727